Defendant appeals (1) from an order denying defendant’s motion to vacate a judgment entered against him by confession; (2) from an order denying defendant’s motion for a reargument and renewal of Ms previous motion; and (3) from an order denying defendant’s motion to resettle the original order. Order denying defendant’s motion to vacate the judgment affirmed, with ten dollars costs and disbursements. No opinion. In view of the foregoing, the appeal from the order denying defendant’s motion for reargument or for other relief, and the appeal from the order denying defendant’s motion to resettle said order are dismissed, without costs. Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ., concur.